Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 08/30/2021.
Claims 1-20 are pending. 
Claims 1, 13 and 18 are independent. 



Response to Arguments
Applicant’s arguments, see pages 7-11, filed 08/30/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kitamura (US 6,057,657).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-4, 9-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (C in view of Kitamura (US 6,057,657).

Re claim 1, Kielland teaches (Figures 1-18) a hub apparatus (page 10 lines 21-22) for driving a vehicle, comprising: 
a motor having multiple sets of coils (31, page 20 lines 27-29);
a drive circuitry electrically coupled to the multiple sets of coils (inherent that drive circuitry is present to drive the motor); and 
a security unit (page 20 line 17 to page 21 line 1) electrically coupled to the drive circuitry and the multiple sets of coils (page 20 line 17 to page 21 line 1), the security unit having a conductive plate being configured to be moved by an actuator toward the multiple sets of coils, so as to short-circuit at least one set of the multiple sets of coils, the actuator being moved responsive to a signal indicating that the motor is turned off (page 20 line 17 to page 21 line 1);
but fails to explicitly teach wherein, after the actuator is moved, a testing signal is sent to the drive circuitry so as to confirm that at least one set of the multiple sets of coils has been short-circuited.
Kitamura teaches (Figure 11) wherein, after the actuator is moved (col 9 lines 15-42), a testing signal is sent to the drive circuitry so as to confirm that at least one set of the multiple sets of coils has been short-circuited (col 9 lines 15-42; the lock and/or unlock command signals are sent to determine if the antitheft device is in either state which drives or does not drive the motor).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura to protect from antitheft (see Kitamura; col. 2 lines 50-59).

Re claim 2, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the actuator comprises a solenoid valve (see Kielland; page 20 line 17 to page 21 line 1), configured to move the conductive plate to short-circuit the at least one set of the multiple sets of coils (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 3, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the actuator comprises linear motor configured to move the conductive plate to short-circuit the at least one set of the multiple sets of coils (see Kielland; 31, page 20 lines 27-29).

Re claim 4, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the security unit comprises a switch configured to short-circuit the at least one set of the multiple sets of coils (see Kielland; page 20 line 17 to page 21 line 1), and wherein the switch comprises:
a mechanical switch configured to short-circuit the at least one set of the multiple sets of coils (see Kielland; page 20 line 17 to page 21 line 1); or
a transistor-based switch configured to short-circuit the at least one set of the multiple sets of coils (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 9, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the drive circuitry is configured to control the multiple sets of coils so as to generate a three-phase alternating current (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 10, Kielland in view of Kitamura teaches the hub apparatus of claim 1, further comprising a relay electrically coupled between multiple sets of coils and the security unit (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 11, Kielland in view of Kitamura teaches the hub apparatus of claim 10, wherein the relay is configured to form an open circuit when a current passing through the multiple sets of the coils exceeds a threshold value (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 12, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the signal indicating that the motor is turned off also indicates that the motor has been turned off for a predetermined time period (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 13, Kielland teaches (Figure 1-18) a vehicle with a security system, the vehicle (page 10, lines 21-22 Fig. 3) comprising:
a motor having multiple sets of coils (31, page 20 lines 27-29);
a controller electrically coupled to the motor (page 20 lines 27-29);
a drive circuitry (inherent that drive circuitry is present to drive the motor) electrically coupled to the multiple sets of coils (page 20 line 17 to page 21 line 1); and
a security system having a security unit electrically coupled to the drive circuitry (page 20 line 17 to page 21 line 1) and the multiple sets of coils (page 20 line 17 to page 21 line 1), the security unit having a conductive plate configured to be moved by an actuator toward the multiple sets of coils so as to short-circuit at least one set of the multiple sets of coils, the actuator being moved responsive to a signal indicating that the motor is turned off (page 20 line 17 to page 21 line 1);
but fails to explicitly teach wherein, after the actuator is moved, a testing signal is sent to the drive circuitry so as to confirm that at least one set of the multiple sets of coils has been short-circuited.
(Figure 11) wherein, after the actuator is moved (col 9 lines 15-42), a testing signal is sent to the drive circuitry so as to confirm that at least one set of the multiple sets of coils has been short-circuited (col 9 lines 15-42).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura to protect from antitheft (see Kitamura; col. 2 lines 50-59).

Re claim 15, Kielland in view of Kitamura teaches the vehicle of claim 13, wherein the actuator comprises a solenoid valve (see Kielland; page 20 line 17 to page 21 line 1) configured to move the conductive plate to short-circuit the at least one set of the multiple sets of coils (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 16, Kielland in view of Kitamura teaches the vehicle of claim 13, further comprising:
a wheel (see Kielland; Fig. 1-8) driven by the motor (see Kielland; 31), wherein the motor is configured to drive the wheel via a power transmission component (see Kielland; page 10 lines 21-22).

Re claim 17, Kielland in view of Kitamura teaches the vehicle of claim 13, further comprising a wheel driven by the motor (see Kielland; page 10 lines 21-22), wherein a rotor assembly of the motor is fixedly coupled to the wheel (see Kielland; Fig. 2 page 10 lines 20-24).

Re claim 18, Kielland teaches (Figure 1-18) a method for securing a vehicle, comprising:
receiving, by a controller, a signal regarding turning off the vehicle (page 20 lines 27-29);
(page 20 line 17 to page 21 line 1) to move a conductive plate of the security unit toward plurality of coils of a motor in the vehicle so as to short-circuit at least one the plurality of coils of the motor (page 20 line 17 to page 21 line 1);
and
entering a hibernation mode when receiving a confirmation signal that part or all of the plurality of coils are short-circuited (page 20 line 17 to page 21 line 1);
but fails to explicitly teach instructing, by the controller, a circuit controller to send a testing signal to a drive circuitry electrically coupled to the plurality of coils, so as to verify whether at least one of the plurality of coils is short-circuited.
Kitamura teaches (Figure 11) instructing, by the controller (1124), a circuit controller to send a testing signal to a drive circuitry electrically coupled to the plurality of coils, so as to verify whether at least one of the plurality of coils is short-circuited (col 9 lines 15-42).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura to protect from antitheft (see Kitamura; col. 2 lines 50-59).


Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (C in view of Kitamura (US 6,057,657) as applied to claim 1 above, and further in view of Hashiba et al. (US 2011/0304235).

Re claim 5, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the motor includes a stator assembly (see Kielland; Fig. 2) having the multiple sets of coils (see Kielland; page 20 lines 27-29), and but fails to explicitly teach wherein the at least one short-circuited set of coils is 
Hashiba teaches (Figures 1-2) wherein the at least one short-circuited set of coils (8) is configured to generate, in response to a change of a magnetic field caused by a rotation of a rotor assembly, a torque in a reverse direction of the rotation of the rotor assembly (para 74-75).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura further with the system of Hashiba to improve the efficiency of the motor (see Hashiba; para 9).

Re claim 6, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the motor includes a rotor (see Kielland; Fig. 2) assembly having the multiple sets of coils (see Kielland; page 20 lines 27-29), and but fails to explicitly teach wherein the at least one short-circuited set of coils is configured to generate, in response to a change of a magnetic field caused by a rotation of the rotor assembly, a torque in a reverse direction of the rotation of the rotor assembly.
Hashiba teaches (Figures 1-2) wherein the at least one short-circuited set of coils (8) is configured to generate, in response to a change of a magnetic field caused by a rotation of the rotor assembly, a torque in a reverse direction of the rotation of the rotor assembly (para 74-75).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura further with the system of Hashiba to improve the efficiency of the motor (see Hashiba; para 9).

Re claim 8, Kielland in view of Kitamura in view of Hashiba teaches the hub apparatus of claim 5, wherein the motor comprises a housing rotatably coupled to a shaft (see Kielland; Fig. 2), and wherein the stator assembly is positioned inside the housing and coupled to the shaft (see Kielland; Fig. 2), and (see Kielland; Fig. 2).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (C in view of Kitamura (US 6,057,657) in view of Hashiba et al. (US 2011/0304235) as applied to claim 5 above, and further in view of Suzuki et al. (US 2004/0164624).

Re claim 7, Kielland in view of Kitamura in view of Hashiba teaches the hub apparatus of claim 5, but fails to explicitly teach further comprising:
a locking device configured to at least partially prevent the rotor assembly from rotating relative to the stator assembly, the locking device having a stopper and an actuator coupled to the stopper, the stopper being configured to be moved by the actuator.
Suzuki teaches (Figure 1) a locking device (stopper member 103) configured to at least partially prevent the rotor assembly from rotating relative to the stator assembly (para 25), the locking device having a stopper (103) and an actuator (linear actuator) coupled to the stopper (para 26), the stopper being configured to be moved by the actuator (para 28).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura with the system of Hashiba further with that taught by Suzuki to protect form damage to provide accurate position control (see Suzuki; para 29).


s 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (C in view of Kitamura (US 6,057,657) as applied to claim 13 above, and further in view of Suzuki et al. (US 2004/0164624).

Re claim 14, Kielland in view of Kitamura teaches the vehicle of claim 13, wherein the motor includes a rotor assembly (see Kielland; Fig. 2) and a stator assembly (see Kielland; Fig. 2), and but fails to explicitly teach wherein the security system further comprises:
a locking device configured to at least partially prevent the rotor assembly from rotating relative to the stator assembly, the locking device having a stopper and an actuator coupled to the stopper, the stopper being configured to be moved by the actuator.
Suzuki teaches (Figure 1) a locking device (stopper member 103) configured to at least partially prevent the rotor assembly from rotating relative to the stator assembly (para 25), the locking device having a stopper (103) and an actuator (linear actuator) coupled to the stopper (para 26), the stopper being configured to be moved by the actuator (para 28).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura further with the system taught by Suzuki to protect form damage to provide accurate position control (see Suzuki; para 29).

Re claim 20, Kielland in view of Kitamura teaches the method of claim 18, further comprising:
but fails to explicitly teach activating, by the controller, a locking device by instructing an actuator of the locking device to move a stopper of the locking device to contact a rotor assembly of the motor of the vehicle, when the control receives the confirmation signal that part or all of the plurality of coils are short-circuited.
(stopper member 103) by instructing an actuator (linear actuator) of the locking device to move a stopper of the locking device to contact a rotor assembly (para 25) of the motor of the vehicle, when the control receives the confirmation signal that part or all of the plurality of coils are short-circuited (para 28).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura further with the system taught by Suzuki to protect form damage to provide accurate position control (see Suzuki; para 29).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (C in view of Kitamura (US 6,057,657) as applied to claim 13 above, and further in view of Flick et al. (US 2002/0156577).

Re claim 19, Kielland in view of Kitamura teaches the method of claim 18, further comprising:
but fails to explicitly teach sending a notification to a user mobile device or a display on the vehicle if the confirmation is not successfully received: and
entering the hibernation mode after sending the notification.
Flick teaches sending a notification to a user mobile (44) device or a display on the vehicle if the confirmation is not successfully received (para 60): and
entering the hibernation mode after sending the notification (para 153).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura further with the system taught by Flick to communicate wirelessly (see Flick; para 12).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846